Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (claims 12-20 and 22-24) in the reply filed on 07/26/2022 is acknowledged. Claim 1-11 and 21 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlefeld (US 3,898,831).
Regarding claim 19, Kahlefeld discloses that, as illustrated in Figs. 1-3, a method of extruding comprising: 
accessing an extrusion press (Fig. 1, item 14 (a press frame (col. 1, lines 64-66)) including a compaction container (Fig. 2, item 72 (col. 2, line 58 (a hollow container 72))) defining a compaction compartment (as shown in Fig. 2), wherein the extrusion press further includes a ram (Fig. 2, item 40 (col. 2, line 18)) having a ram body configured for movement along a ram axis (as shown in Fig. 2); 
loading material into the compaction compartment (col. 4, lines 12-31); 
at least partially moving the ram body into compaction compartment to compress the material positioned therein without extruding the material; and further moving the ram body into the compaction container to thereby extrude material out of the compaction container (col. 4, lines 12-31; it is understandable that, when the ram 40 pressing the material, it will compact the material first then push it out of the die 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlefeld (US 3,898,831) in view of Yuto (JP20170810000, English translation provided).
Regarding claims 12-17, Kahlefeld discloses that, as illustrated in Figs. 1-3, a method of extruding comprising: 
accessing an extrusion press (Fig. 1, item 14 (a press frame (col. 1, lines 64-66)) including a compaction container (Fig. 2, item 72 (col. 2, line 58 (a hollow container 72))) defining a compaction compartment (as shown in Fig. 2) and having a compaction container axis, wherein the extrusion press further includes a ram (Fig. 2, item 40 (col. 2, line 18)) having a ram body configured for movement along a ram axis (as shown in Fig. 2); 3 4889-5555-1019.1Preliminary Amendment Serial No. 17/261,984 Attorney Docket No. 094872-00022US 
loading material into the compaction compartment though a first open end thereof when the compaction container is in a first orientation wherein the compaction container axis is not aligned with the ram axis and after the container 72 has been loaded, cylinder 90 is actuated to rotate the container 72 to the position shown in Fig. 1 (i.e., the compaction container axis is aligned with the ram axis). Thereafter, the ram 40 is actuated so that nise member 80 enters the open end of the container 72. … As the ram 40 moves forwardly toward the die (71), the material in the container 72 is extruded therough the die and check valve 87 on assembly 84 opens to vent the space behind plug 78 (related to claim 13) (col. 4, lines 12-31).
Kahlefeld discloses that, as illustrated in Figs. 1-2, the compaction container has a second open end (Fig. 2, the area for items 68, 70-71) positioned opposite to the first open end, wherein when the compaction container is in the first orientation the first open end is positioned above the second open end (as shown in dotted lines in Fig. 1), wherein when the compaction container is in the second orientation the first open end and second open end are generally horizontally aligned, and wherein when the compaction container is in the second orientation the first open end is positioned adjacent to the ram body (as shown in Fig. 2) (related to claim 14). Thus, Kahlefeld also discloses that, the method further includes, after the rotating step but before uncovering the first open end, moving the ram body to a position immediately adjacent to the first open end (col. 4, lines 20-24) (related to claim 16).       
However, Kahlefeld does not explicitly disclose covering the first end and the second end. In the same field of endeavor, kneading apparatus, Yuto discloses that, as illustrated in Figs. 1-2, there is at least one door (the first door D1) to cover (or close) the cylindrical space of the neck portion 5 (i.e., the compaction compartment) after the kneading object such as the rubber material G carried from the belt conveyor 10 falls onto the second door D2 (page 3, lines 141-147). The drop door 9 positioned on the lower surface of the casing 2 of the kneading section 4 is closed when the rubber composition is kneaded in the kneading section 4 and is released after kneading to discharge the rubber composition downward (page 3, lines 137-139). The ram 7 can press the rubber composition existing in the casing 2 of the kneading section 4 by its own weight or the pressing force from the shaft (page 3, lines 134-135) (related to claim 17). 
Thus, Yuto discloses that, the second open end is closed during the loading step, and wherein the method further includes, after the rotating step, uncovering the first open end and the second open end and moving the ram body into the compaction compartment to thereby extrude material out of the compaction container (also see Fig. 2 of the teachings of Kahlefeld (col. 4, lines 11-31)) (related to claim 15). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kahlefeld to incorporate the teachings of Yuto to provide covering the first end and the second end of the compaction compartment. Doing so would be possible to prevent chemical scattering etc. when kneading the inserted rubber member 10, as recognized by Yuto (page 1, lines 21-28).
Regarding claim 18, Kahlefeld discloses that, if desired, valve means may be provided on container 72 for connecting a vacuum pump to de-air the material to be extended (col. 4, lines 57-59) Thus, Kahlefeld discloses that a vacuum is applied to the compaction compartment while the ram body compacts the material.
Claims 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlefeld (US 3,898,831) as applied to claim 19 above, further in view of Yuto (JP20170810000, English translation provided).
Regarding claims 20, 22, Kahlefeld discloses that the compaction container (Fig. 2, item 72) has a first open end and a second open end at an opposite end of the container relative to the first open end (as shown in Fig. 2), wherein the ram body (Fig. 2, item 40) is positioned in the first open end in both moving steps (as shown in Figs. 1-2).  
However, Kahlefeld does not explicitly disclose covering the first end and the second end. In the same field of endeavor, kneading apparatus, Yuto discloses that, as illustrated in Figs. 1-2, there is at least one door (the first door D1) to cover (or close) the cylindrical space of the neck portion 5 (i.e., the compaction compartment) after the kneading object such as the rubber material G carried from the belt conveyor 10 falls onto the second door D2 (page 3, lines 141-147). The drop door 9 positioned on the lower surface of the casing 2 of the kneading section 4 is closed when the rubber composition is kneaded in the kneading section 4 and is released after kneading to discharge the rubber composition downward (page 3, lines 137-139). The ram 7 can press the rubber composition existing in the casing 2 of the kneading section 4 by its own weight or the pressing force from the shaft (page 3, lines 134-135). 
Thus, Yuto discloses that, the second open end is covered during the first moving step, and wherein the second open end is not covered during the second moving step (i.e., the material is pushed out of the container).
It is also understandable that, either the ram 40 in the teachings of Kahlefeld or the ram 7 in the teachings of Yuto moves forwardly from the beginning of the first open end of the container for compacting the material. Thus, either Kahlefeld or Yuto discloses that the first moving step includes inserting the ram body into the compaction compartment at least 1% of an axial length of the container, while the second open end is closed to prevent extrusion and allow compaction of the material (related to claim 22).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kahlefeld to incorporate the teachings of Yuto to provide covering the first end and the second end of the compaction compartment. Doing so would be possible to prevent chemical scattering etc. when kneading the inserted rubber member 10, as recognized by Yuto (page 1, lines 21-28).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlefeld (US 3,898,831) in view of Bailey (US 3,666,847).
Regarding claim 23, Kahlefeld discloses that, as illustrated in Figs. 1-3, a method of extruding comprising: 
accessing an extrusion press (Fig. 1, item 14 (a press frame (col. 1, lines 64-66)) including a compaction container (Fig. 2, item 72 (col. 2, line 58 (a hollow container 72))) defining a compaction compartment (as shown in Fig. 2) and having a compaction container axis, wherein the extrusion press further includes a ram (Fig. 2, item 40 (col. 2, line 18)) having a ram body configured for movement along a ram axis (as shown in Fig. 2), and wherein the compaction container has a first open end and a second open end positioned opposite to the first open end (as shown in Fig. 2); 3 4889-5555-1019.1Preliminary Amendment Serial No. 17/261,984 Attorney Docket No. 094872-00022US 
loading material into the compaction compartment though a first open end thereof when the compaction container is in a first orientation wherein the compaction container axis is not aligned with the ram axis and after the container 72 has been loaded, cylinder 90 is actuated to rotate the container 72 to the position shown in Fig. 1 (i.e., the compaction container axis is aligned with the ram axis). Thereafter, the ram 40 is actuated so that nise member 80 enters the open end of the container 72. … As the ram 40 moves forwardly toward the die (71), the material in the container 72 is extruded therough the die and check valve 87 on assembly 84 opens to vent the space behind plug 78 (col. 4, lines 12-31).
Kahlefeld discloses that, as illustrated in Figs. 1-2, the compaction container has a second open end (Fig. 2, the area for items 68, 70-71) positioned opposite to the first open end, wherein when the compaction container is in the first orientation the first open end is positioned above the second open end (as shown in dotted lines in Fig. 1), wherein when the compaction container is in the second orientation the first open end and second open end are generally horizontally aligned, and wherein when the compaction container is in the second orientation the first open end is positioned adjacent to the ram body (as shown in Fig. 2). Thus, Kahlefeld also discloses that, the method further includes, after the rotating step but before uncovering the first open end, moving the ram body to a position immediately adjacent to the first open end (col. 4, lines 20-24). 
Inserting the ram body into the first open end of the compaction compartment, at least about 1% of an axial length of the compaction container, while the second open end is closed to prevent extrusion and allow compaction of the material (It is understandable that, the ram 40 in the teachings of Kahlefeld moves forwardly from the beginning of the first open end of the container for compacting the material. Thus, Kahlefeld discloses that the first moving step includes inserting the ram body into the compaction compartment at least 1% of an axial length of the container, while the second open end is closed to prevent extrusion and allow compaction of the material); and 
further inserting the ram body into the first open end of the compaction compartment, while the second open end is open, to form an extruded body through the second open end (col. 4, lines 27-31).    
However, Kahlefeld does not explicitly disclose loading green carbon raw material into the compaction compartment. In the same field of endeavor, extrusion press, Bailey discloses that, as illustrated in Fig. 1, a further and more specific object of this invention is to provide a means and method for controlling the orientation of the coke and/or graphite particles and binder in a carbonaceous mix during extrusion (col. 2, lines 26-30; col. 1, lines 16-20). 
The claimed loading green carbon raw material into the compaction compartment is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the extruded green carbon body comes from Bailey itself.      
Regarding claim 24, Kahlefeld discloses that, if desired, valve means may be provided on container 72 for connecting a vacuum pump to de-air the material to be extended (col. 4, lines 57-59) Thus, Kahlefeld discloses that a vacuum is applied to the compaction compartment while the ram body compacts the material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742